MEMORANDUM OPINION
No. 04-04-00141-CR
No. 04-04-00143-CR
Mike BARRO,
Appellant
v.
The STATE of Texas,
Appellee
From the 218th Judicial District Court, Atascosa County, Texas
Trial Court Nos. 02-03-0098-CRA & 02-03-00100-CRA
Honorable Donna S. Rayes, Judge Presiding
PER CURIAM
 
Sitting:	Alma L. López, Chief Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice		

Delivered and Filed:	March 31, 2004
DISMISSED
	The appellant has filed motions to dismiss these appeals.  The motions are granted, and the
appeals are dismissed.  See Tex. R. App. P. 42.2(a). 
							PER CURIAM
DO NOT PUBLISH